IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-82,033-12


                     EX PARTE ERNESTO BENAVIDES, JR., Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 2013-DCR-00654-A IN THE 107TH DISTRICT COURT
                           FROM CAMERON COUNTY


       Per curiam.


                                             ORDER

       Applicant was convicted of possession of marihuana and sentenced to fifteen years’

imprisonment. The Thirteenth Court of Appeals dismissed his appeal as untimely. Benavides v.

State, No. 13-19-00197-CR (Tex. App.—Corpus Christi–Edinburg June 13, 2019) (not designated

for publication). Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       We have previously dismissed five subsequent applications in this cause. See TEX . CODE

CRIM . PROC. art. 11.07, § 4. It is obvious from the record that Applicant continues to raise grounds

that were previously rejected on the merits or that should have been raised in previous applications.
                                                                                                  2

We hold that Applicant has abused the writ and filed a frivolous lawsuit. See Ex parte Jones, 97
S.W.3d 586 (Tex. Crim. App. 2003); TEX . GOV ’T CODE § 498.0045(a-1). Should Applicant file

future habeas applications in this cause, we will not consider the merits of his applications unless

he shows that the factual or legal basis of his grounds was unavailable in a previously filed

application. This application is dismissed.

       Copies of this order shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Filed: September 23, 2020

Do not publish